C. B. Smith, J. I do not concur in the judgment of the majority of the court in this case. I hold that the proceedings in the County Court were had in strict conformity with the statute authorizing the guardian to borrow the money for the use of his wards, and the approval of the court of the loan before it was made is a full and complete protection to King-man, who parted with his money on the strength of the order of the court and the advice of Cratty, who procured the order for Harmon through the County Court. The record in this case shows that Harmon, the guardian, complied strictly and in every respect with the requirement of the statute. The statute confers power on guardians to' incumber the lands of their wards by mortgages (Secs. 24 and 25, Chap. 64, p. 1244. Starr & C., Ill. Stat), but that before such guardian can borrow money and mortgage the land of his wards the guardian shall first petition the County Court for an order authorizing such mortgage to be made. This was done, upon a sufficient petition, and the application was.heard by the County Court, and after a full hearing the court made its order authorizing the guardian to make this loan. The court found all the facts necessary to be found to justify the judgment and the order of the court. The court had jurisdiction of the person and the subject-matter. I am, therefore, of opinion that Kingman had a right to place implicit confidence in this record made by the County Court. He was under no obligations to determine for himself whether the loan was necessary to be made for the benefit of the wards. Nor was he bound to see to the application of the money by the guardian or County Court. He had no power or control over it. There is no proof in the record that he knew of any misconduct or misappropriation of the wards’ money by the guardian, or of any conspiracy between the County Court and Harmon to waste the estate of these children. It may be conceded, and is undoubtedly true, that these wards were most grievously robbed and plundered of their estate by the guardian, the county judge and their mother; but appellant had no knowledge nor any part in this waste and misappropriation of the children’s estate. He is an innocent party. So long as the statute allows guardians to mortgage the estate of their wards there must be some authority to determine when the necessity arises for such incumbrance ; but if minors are not bound by the action of such forum, and may come in twenty years, or any other time, after such mortgage is executed, after their necessities and infancy and witnesses have all disappeared, and defeat the mortgage by show ing misconduct of the guardian, ignorance, or dishonesty, or both, of the court, and general waste of their estate by the guardian, and thus defeat the just claim of an honest mortgagee who loaned his money in good faith to the guardian on the strength of the order of the court, then, indeed, few men will be found who will advance their money on any such security. The judgment bound the minors or wards in this case. Mulford v. Stalzenback, 46 Ill. 303; Spring v. Kane, 86 Ill. 580. I hold, also, that Cratty’s conduct in this whole transaction, from beginning to end, estops him from denying the validity of these mortgages. The proof shows that it was through his advice and active affirmative agency and conduct that Kingman was induced to make this loan. Kingman was assured by him that the order authorizing the loan was valid and legal and that it was a good and safe loan. Through this advice Kingman loaned his money for the use and benefit of those wards, and yet Cratty, well knowing what the' money was loaned for, receives $450 of the money for fees for legal services, which were not rendered for these children. He knew he had no right to that money out of that fund, and that the guardian had no right to pay it to him, nor to any other person for his use. After thus inducing Kingman to Joan his money on the strength of what ne then said was a legal order, and after himself receiving a large sum of the money, he now assumes a different attitude directly inconsistent with his former position. He has himself become a purchaser of the mortgaged premises, and without having paid the grantors for the same the amount represented by the mortgages, he now is insisting that the order of the court is not valid, and that it affords .Kingman no protection. His position now is hostile and directly antagonistic to the one he occupied when he advised Kingman the order of the court was valid and the loan a safe one. He now insists that he shall be permitted to further profit by this transaction in the sum of §3,000 and hold the land discharged of the mortgages. I hold that under the plainest rules of equity and fair dealing he ought to be estopped from assuming a different attitude from that he occupied when he induced Kingman to part with his money. For the reasons above, very briefly given, I hoM that the decree of the Circuit Court is erroneous and unjust in the extreme and ought to be reversed.